Title: From Alexander Hamilton to James McHenry, 20 February 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York Febr. 20. 1800
          
          Captain Eddens has sent to me a charge which he presented at the Accountant’s Office, but which was refused to be Allowed. It is for the rent of a room which he was obliged to hire, previously to the Arrival of his Tents, whilst employed in the recruiting service. As Officers are entitled to quarters this charge appears to me to be perfectly reasonable, and I would submit to you whether it would not be proper for you to interpose to have it allowed—I do not see why it should have been rejected.
          W—
          S of War
        